Case 1:19-cv-02384-EK-CLP Document 20 Filed 09/21/21 Page 1 of 2 PageID #: 183



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 J&J SPORTS PRODUCTIONS, INC.,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    19-CV-2384(EK)(CLP)
                 -against-

 MARCELINO ENRIQUEZ, et al.,

                         Defendants.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            The Court has received Magistrate Judge Pollak’s

Report and Recommendation (R&R) dated July 16, 2021.            ECF No.

18.   Judge Pollak recommends granting Plaintiff’s motion for

attorneys’ fees and costs in part and denying it in part.

Specifically, she recommends awarding Plaintiff $573.00 for the

costs of filing and service of process, but denying Plaintiff’s

requests for attorneys’ fees and investigative costs.            Neither

party has filed objections and the time to do so has expired.

Accordingly, the Court reviews the R&R for clear error on the

face of the record.      See Advisory Comm. Notes to Fed. R. Civ. P.

72(b); accord State Farm Mut. Auto. Ins. Co. v. Grafman, 968 F.

Supp. 2d 480, 481 (E.D.N.Y. 2013).         Having reviewed the record,

the Court finds no clear error.        The Court therefore adopts the

R&R in its entirety pursuant to 28 U.S.C. § 636(b)(1).
Case 1:19-cv-02384-EK-CLP Document 20 Filed 09/21/21 Page 2 of 2 PageID #: 184



            Plaintiff is awarded Plaintiff $573.00 in costs.

Plaintiff’s requests for attorneys’ fees and investigative costs

are denied.



      SO ORDERED.


                                     /s/ Eric Komitee___________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      September 21, 2021
            Brooklyn, New York
